NUMBER 13-14-00008-CR

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BRYAN SOLIS,                                                            APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                       APPELLEE.


                     On appeal from the 36th District Court
                          of Aransas County, Texas.


                         ORDER ABATING APPEAL
     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

       This cause is before the Court on appellant's unopposed explanation for failure to

file a brief and motion to abate appeal. Counsel’s motion states that prior counsel filed

no designation of record and an incomplete record exists. Without a complete record,

counsel cannot file a brief.
       When a relevant item has been omitted from the clerk’s record or reporter’s record,

the trial court, appellate court, or any party may by letter direct the trial court clerk to

prepare, certify, and file in the appellate court a supplemental clerk’s record containing

the omitted item or items. See TEX. R. APP. P. 34.5(c)(1), 34.6(d). Counsel has filed a

supplemental request for the record from the clerk and court reporter.           Accordingly,

appellant’s motion to abate is GRANTED and this appeal is ABATED.

       This appeal will be reinstated within thirty days or further order of this court.

       IT IS SO ORDERED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of August , 2014.




                                              2